NO. 12-14-00227-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

LEENORIS BARNES,                                          §    APPEAL FROM THE
APPELLANT

V.                                                        §    COUNTY COURT AT LAW

SHUNTIA WHEELER,
APPELLEE                                                  §    HOUSTON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         On December 29, 2014, Appellant, Leenoris Barnes, filed his brief. On the same date,
Barnes was notified that his brief did not comply with Texas Rules of Appellate Procedure
9.4(i)(3) and 38.1(a)-(k). Barnes was also informed that the appeal would be dismissed unless,
on or before January 19, 2015, he filed an amended brief along with a motion for extension of
time, (1) containing a reasonable explanation for his failure to timely file a brief in strict
compliance with Rule 38.8 and (2) showing that Appellee, Shuntia Wheeler, has not suffered
material injury thereby.
         The January 19, 2015 deadline has now passed, and Barnes has neither filed an amended
brief nor otherwise responded to this Court’s notice. Because Barnes has failed, after notice, to
comply with Texas Rules of Appellate Procedure 9.4(i)(3) and 38.1(a)-(k), the appeal is
dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered January 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.


                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 30, 2015


                                         NO. 12-14-00227-CV


                                       LEENORIS BARNES,
                                            Appellant
                                               V.
                                       SHUNTIA WHEELER,
                                            Appellee


                                Appeal from the County Court at Law
                        of Houston County, Texas (Tr.Ct.No. 14CCL-102)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.